                                                                         ,   ....
AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                              Page 1 of I



                                              UNITED STATES DISTRICT COURT
                                                                  SOUTHERN DISTRICT OF CALIFORNIA

                         United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                                   V.                                       (For Offenses Committed On or After November I, 1987)


                              Joel Sanchez-Perez                                            Case Number: 2:20-mj-8342

                                                                                            James Anthon Johnson
                                                                                            Defendant's At rney


REGISTRATION NO. 94049298
                                                                                                                     FILED
THE DEFENDANT:                                                                                                         FEB - 3 2020
 IZl pleaded guilty to count(s) _:l~o~f~C~o~m~pl~a~in~t-----------1-~;;;:;:;;;:;;;;;~~~ii,::~-l--
 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                             Nature of Offense                                                                Count Number(s)
8:1325                                      ILLEGAL ENTRY (Misdemeanor)                                                      1

 •   The defendant has been found not guilty on count(s)
                                   -------------------
 •   Count(s)
                    ------------------
                                       dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                       •      TIME SERVED                              1--)-~~·C-_i____ days
 IZl Assessment: $10 WAIVED IZl Fine: WAIVED
 IZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
 the defendant's possession at the time of arrest upon their deportation or removal.
 •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change ·in the defendant's economic circumstances.

                                                                                    Monday, February 3, 2020
                                                                                    Date of Imposition of Sentence
          (,r_'l\\t\,~~'.\ lfi      '-·.\. ~---)
                                                   'l'i \_.\\ 1
                                                                                    ~~~
             ,,   \1 .    r-,~ y ,,
Received '\       ,"J     , ,.J -                  '-\.\,),
             DUSM
                                                                                    HOORABLE RUT~EZMONTENE
                                                                                    UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                                     2:20-mj-8342
